Case: 13-11552   Date Filed: 06/11/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-11552
                     ________________________

                 D.C. Docket No. 9:12-cv-80788-KLR



DAVID ZINN, MICHELLE BAIO,

                                                         Plaintiffs-Appellants,

                                 versus

SCI FUNERAL SERVICES OF FLORIDA, INC.,
a Florida corporation,
NORTHSTAR FUNERAL SERVICES OF FLORIDA, LLC,
a Delaware limited liability company,
NORTHSTAR CEMETERY SERVICES OF FLORIDA, LLC,
a Delaware limited liability company,
LEVITT WEINSTEIN MEMORIAL CHAPELS, INC.,
a Florida corporation,
LEVITT WEINSTEIN MEMORIAL GARDENS, INC.,
a Florida corporation, et al.,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________
                            (June 11, 2014)
                 Case: 13-11552       Date Filed: 06/11/2014        Page: 2 of 3


Before CARNES, Chief Judge, DUBINA and SILER,* Circuit Judges.

PER CURIAM:

       This appeal arises from a decision by the district court dismissing the

plaintiffs’ complaint for lack of standing under Article III. The plaintiffs are two

individuals who reserved grave plots and purchased pre-need burial services at

cemeteries run by the defendants. They filed their original complaint in state court

as a class action. The complaint alleged that the defendants routinely defiled the

graves in their cemeteries through various unsavory practices, such as making

room for more bodies by moving or damaging the outer burial containers of

individuals who were already buried. It further alleged that the defendants covered

up those defilements so that customers would not learn about them. Based on

those allegations, the original complaint sought damages on behalf of all the

individuals who had loved ones buried at those cemeteries, as well as all the

individuals who had reserved grave plots or purchased pre-need burial services at

those cemeteries.

       After the defendants removed the case to federal court using a provision of

the Class Action Fairness Act, see 28 U.S.C. § 1332(d)(2)(A), the plaintiffs

amended their complaint to remove the request for class action certification. But

when the plaintiffs amended their complaint, they failed to include any factual

   *
     Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.


                                                 2
              Case: 13-11552     Date Filed: 06/11/2014    Page: 3 of 3


allegations establishing that the grave plots they reserved had actually been

affected by the alleged acts of the defendants.

      As a result, their amended complaint does not allege the injury-in-fact

necessary to establish standing under Article III. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 2136 (1992). Similarly, their failure

to allege any personal detriment means that their Florida statutory claims assert

mere “abstract statutory violation[s],” which Article III prevents us from deciding.

See Charvat v. Mut. First Fed. Credit Union, 725 F.3d 819, 824 (8th Cir. 2013).

We therefore affirm the district court’s decision to dismiss the plaintiffs’ complaint

with prejudice. We note that our conclusion is consistent with an earlier decision

by another panel of this Court holding that a nearly identical complaint failed to

satisfy the injury-in-fact requirement. See Schwartz v. SCI Funeral Servs. of Fla.,

No. 13-11830, 2014 WL 443588 (11th Cir. Feb. 5, 2014).

      AFFIRMED.




                                          3